Citation Nr: 1637433	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-43 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for chronic neuritis of the left saphenous nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was conducted in this matter before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing has been associated with the record. 

In November 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's chronic neuritis of the left saphenous nerve has been manifested by hypersensitivity and pain of the medial portion of the left lower leg with no functional loss.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic neuritis of the left saphenous nerve have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8627 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in July 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In March 2012, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).

The Veteran was afforded VA examinations in November 2009 and December 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his chronic neuritis of the left saphenous nerve has worsened since his last examination nor does the evidence show that the chronic neuritis of the left saphenous nerve underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In November 2013, the Board remanded the appeal to provide the Veteran with a VA examination to determine current severity of his chronic neuritis of the left saphenous nerve and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's chronic neuritis of the left saphenous nerve is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8627.  Under Diagnostic Code 8627, a 0 percent rating is warranted for mild to moderate neuritis of the internal saphenous nerve.  A 10 percent rating is warranted for severe to complete neuritis of the internal saphenous nerve.  A 10 percent rating is the maximum schedular rating available under Diagnostic Code 8627.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8627.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

After a review of all the evidence, the Board finds that the Veteran's service-connected chronic neuritis of the left saphenous nerve more nearly approximates the criteria for the current noncompensable disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8627.

In November 2009, the Veteran was afforded a VA examination in connection with his claim for an increased evaluation for chronic neuritis.  The Veteran noted continual mild pain in the medial portion of the left lower leg with no functional loss.  His pain was treated with prescription pain medicine.  The infrapatellar branch of the saphenous nerve had normal to vibratory sensation in the lower extremities.  The Veteran's reflexes were also normal.  The motor examination was normal and there was no atrophy.

In March 2011, Dr. N.M., a VA physician, wrote that the Veteran suffered from post-operative neuropathy with damage to the left greater saphenous nerve.  The neuropathy caused chronic neuropathic pain and hyperesthesia, which made the Veteran unable to carry out any heavy labor.  

In December 2013, the Veteran was afforded his most recent VA examination to determine the severity of the chronic neuritis of his left saphenous nerve.  The Veteran reported that he had a constant feeling of painful pins and needles in a patch of skin of the medial lower leg from the knee to ankle.  The pain was described as a 2 on a 10 point scale, with 10 being the most painful.  However, the Veteran noted that if anything bumped or touched the area, the pain became severe and lasted a few seconds to a minute after the pressure was released.  On examination, the Veteran had mild constant pain and mild paresthesias and/or dysesthesias of the left lower extremity.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex studies were normal.  Sensory testing showed hypersensitivity to touch and monofilament in the medial lower left leg.  The VA examiner concluded that the Veteran had moderate incomplete paralysis of the left internal saphenous nerve.  He elaborated that the Veteran's neurological examination was normal with the exception of the hypersensitivity noted on the medial lower left leg between the knee and the ankle.  The VA examiner identified the left infrapatellar branch of the saphenous nerve as the affected nerve.  He stated that the nerve was a cutaneous nerve of the skin and indicated that no motor deficits, weakness, or paralysis/hemiparalysis were caused by the chronic neuritis.

The Board finds that the Veteran's chronic neuritis of the left saphenous nerve is not productive of symptomatology consistent with severe to complete neuritis of the internal saphenous nerve.  A review of VA treatment records, the November 2009 and December 2013 VA examination reports, and the Veteran's statements reflect that the Veteran did not have any objective manifestations indicative of severe or complete neuritis.  In this regard, the VA examiners conducted the appropriate tests and provided an assessment of the current severity of the Veteran's symptoms.  Aside hypersensitivity in the left lower extremity, the Veteran did not have any other objective manifestations, testing of strength and reflexes were normal, and there was no muscle atrophy.  Moreover, the December 2013VA examination report specifically found that the Veteran had moderate incomplete paralysis of the left internal saphenous nerve.  

The Board acknowledges the Veteran's contentions that he is entitled to a higher rating, and that he believes his chronic neuritis of the left saphenous nerve is severe.  However, although the Veteran is competent to report symptoms such as pain and the Board finds the Veteran to be credible in his report of symptomatology, his statements are outweighed by the findings of the VA examiners.  The VA examiners found no evidence of a deficit with respect to reflexes or muscle weakness upon testing to determine the extent of functional loss and paralysis.  The examination findings are entitled to greater probative weight, as they are based on objective manifestations of the Veteran's neurological impairment.  

Additionally, the March 2011 letter from Dr. N.M. is also outweighed by the VA examination reports as the letter does not provide sufficient rationale for why the Veteran cannot engage in heavy labor.  By contrast, the VA examination reports contain opinions based upon interviews of the Veteran and extensive functional testings.

In this case, the Board finds that the manifestations of the Veteran's chronic neuritis of the left saphenous nerve cannot be considered severe, since motor and reflex examinations were normal and only hypersensitivity is shown.  Thus, the Board finds that the Veteran's service-connected chronic neuritis of the left saphenous nerve more nearly approximates the criteria for the current noncompensable disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8627.

In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 
The discussion above reflects that the symptoms of the Veteran's chronic neuritis of the left saphenous nerve are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, which was contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there have been frequent hospitalizations or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected disability on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  The December 2013 VA examiner specifically found that the chronic neuritis of the left saphenous nerve did not affect the Veteran's employment.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's chronic neuritis of the left saphenous nerve causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


	

ORDER

A compensable rating for chronic neuritis of the left saphenous nerve is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


